Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 1 of 6 PAGEID #: 324




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

STEPHANIE CLIFFORD a.k.a.                         :   CIVIL ACTION NO. 2:19-CV-00119
STORMY DANIELS, an individual,                    :
                                                  :
                                                  :   JUDGE: Watson
                                                  :
                    Plaintiff,                    :   MAGISTRATE JUDGE: Deavers
                                                  :
     v.                                           :
                                                  :
SHANA M. KECKLEY, et al.

                     PLAINTIFF’S BRIEF AT THE REQUEST OF COURT
                                 RE: ATTORNEY FEES

          Plaintiff, STEPHANIE CLIFFORD, at the request of the Court files her brief on the ability

of her attorneys of record, Chase Mallory, Dan Sabol, Clark Brewster and Guy Fortney “to collect

their fees before the Court adjudicates the interests of any other parties.” (Dkt. No. 50.) Under

long-standing law, the interest of her attorneys in their fees is superior to and unaffected by the

unadjudicated interest in her award and settlement with the City of Columbus in the underlying

litigation. In support thereof, Plaintiff would show the Court the following:

          On October 3, 2019, Michael Avenatti filed a “Notice of Lien for Attorneys’ Fees and

Costs” asserting a “lien” on the settlement proceeds in the amount of $2,000,000.00 (Dkt. No. 40).

He did not seek fees for legal services which solely arose out of the instant litigation but simply

asserts a lien “for millions of dollars in legal fees and costs she has enjoyed for her benefit over

the last approximate 19 months, including this case.” On October 18, 2109, Plaintiff filed a motion

to strike the lien as frivolous unsupported by law. On November 7, 2019, Dkt. No. 45, Avenatti

“withdrew” his asserted lien but nonetheless continues to appear before this persisting in his claim
Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 2 of 6 PAGEID #: 325




to an interest based on an unadjudicated fee dispute. He is currently pursuing his claim in private

arbitration. 1 Most recently, Avenatti has described himself as an “interested party” merely

providing notification of a dispute between him and the Plaintiff pending arbitration. Dkt. No. 52

at p. 4. Nothing about his status as an “interested party” allows him to intervene and request the

Court hold any of the settlement funds, including the attorney fees portion, in escrow. Having

chosen to pursue his claim in private arbitration, he cannot assert any interest in the settlement

award at this time which would prevent the payment of monies to Plaintiff or her attorneys.

         On November 6, 2019. Dkt. No. 43, Mr. Donald J. Trump intervened as an interested party

to assert a judgment lien on the settlement proceeds claiming that a December 11, 2018, “CIVIL

MINUTES - GENERAL” in U.S. District Court for the Central District of California, constitutes

a “judgment.” Clifford v. Trump, Case No. CV 18-06893-SJO, Dkt. No. 46. The Ninth Circuit has

long held that “Civil Minutes—General” or “minute order[s]” are not judgments or appealable

orders. Radio Tele. Espanola SA v. New World Ent’mt, 183 F.3d 922, 930-932 (9th Cir. 1999).

Under that court’s local rules, “minute orders” are not judgments, nor can a court clerk, acting

alone, without affirmative approval by the court, enter final judgment. Under Ninth Circuit

precedent and the California’s federal court’s local rules, there was never a judgment issued. See

Local Rules for the Central District of California, L.R. 58-6. 2 Mr. Trump and Mr. Avenatti’s status

is the same: interested parties who do not present any cognizable claim to this Court which would


1 A question has arisen as to whether Mr. Avenatti may even pursue any claim in arbitration as he may not be the
proper party. The alleged contract between Avenatti and Ms. Clifford is on behalf of several entities including Eagan
Avenatti, LLP. On September 13, 2019, in U.S. Bankruptcy Court for the Central District of California, Eagan
Avenatti, LLP filed a Form 201, Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 7 seeking
liquidation for distribution to unpaid creditors. In re: Eagan Avenatti, LLP, Case. No. 8:19-bk-13560-CB, Dkt. No. 1
and 2. Stephanie Clifford is a listed creditor. To the extent any fees are owed, which is disputed by Plaintiff, Eagan
Avenatti, LLP would be a necessary and possible dispositive party to any arbitration.
2 L.R. 58-6 Entry of Judgment - Memorandum of Decision, Opinion, Minute Order. Notation in the civil docket of

entry of a memorandum of decision, an opinion of the Court, or a minute order of the Clerk shall not constitute entry
of judgment pursuant to F.R.Civ.P. 58 and 79(a) unless specifically ordered by the judge.



                                                          2
Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 3 of 6 PAGEID #: 326




require the sequestration of any settlement funds by the Court. For further argument on that issue,

Plaintiff adopts and incorporates by refence her Motion to Strike Notice of Lien filed October 18,

2019, Dkt. No. 41, and Plaintiff’s Motion to Annul or Vacate the Registered Judgment Filed by

Donald J. Trump filed November 13, 2019, Dkt. No. 47.

       A.      Neither Mr. Trump’s nor Mr. Avenatti’s claims or interest can prevent the
               payment of attorney’s fees herein.

       Notwithstanding the claims of Mr. Trump or Mr. Avenatti, neither can prevent the payment

of attorney fees to Plaintiff’s counsel of record, Mssrs. Chase Mallory, Dan Sabol, Clark Brewster

and Guy Fortney pursuant to the written contingency fee agreement between plaintiff and her

attorneys. Mr. Avenatti’s claim is being pursued in private arbitration and is inchoate and

underdetermined.

       Mr. Trump’s claim, while equally invalid, cannot be asserted against the attorney fee

portion of the settlement. Under Ohio law, Mr. Trump cannot assert any cognizable interest which

is superior to that of Plaintiff’s attorneys. See Charles Gruenspan Co., LPA v. Thompson, 8th Dist.

Cuyahoga No. 80748, 2003-Ohio-3641, 2003 WL 21545134, and Meros v. Rorapaugh, 8th Dist.

Cuyahoga No. 77611, 2000 WL 1739297 (Nov. 22, 2000).

               In Gruenspan, Attorney Charles Gruenspan (“Gruenspan”) initiated
               an accounting malpractice lawsuit on behalf of his clients against his
               clients' accountants. On the eve of trial, Gruenspan's clients
               terminated his services and retained new counsel, who settled their
               lawsuit with the accountants. Gruenspan then sued his former clients
               and their accountants for legal fees owed. The Gruenspan court
               found that Gruenspan had a right to enforce his equitable lien against
               his former clients for legal fees he was contractually entitled to prior
               to the termination of his services, but he could not enforce his lien
               against the accountants (the third party). Id. at ¶ 52–53. The court
               reasoned, Gruenspan's “contractual right to fees earned prior to the
               termination of his legal services did not translate into an equitable
               lien against the [third-party accountants].” Id. at ¶ 52.




                                                  3
Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 4 of 6 PAGEID #: 327




               In Meros, Attorney Thomas Meros (“Meros”) obtained a judgment
               against Grange Mutual Insurance (“Grange”) for his clients. Grange
               paid the judgment without naming Meros as a copayee on the check.
               To recover his attorney fees, Meros sued both his clients and
               Grange. Meros subsequently settled with his clients regarding his
               claim for attorney fees. Grange moved to dismiss Meros's case,
               arguing that Meros's settlement with his clients extinguished any
               claim he might have against Grange. The trial court granted
               Grange's motion. On appeal, we affirmed the trial court's judgment.
               Id. at *7. The court found that Meros enjoyed an equitable lien on
               the settlement funds by virtue of his having rendered professional
               legal services pursuant to a contingency fee contract with his clients.
               Id. We went on to state that, in order to enforce that lien, Meros's
               remedy was through his clients, not through Grange. Id. at 7.

Kisling, Nestico & Redick, L.L.C. v. Progressive Max Ins. Co., 2018-Ohio-1207, ¶¶ 21-22, 110

N.E.3d 681, 687, appeal allowed, 2018-Ohio-3026, ¶¶ 21-22, 153 Ohio St. 3d 1451, 103 N.E.3d

830. Both cases are equally applicable here and stand for the clear rule that any interest by lien or

judgment in the nature of Mr. Trump’s can only be asserted against the client’s portion of the

funds. To the extent Mr. Trump has any cognizable interest, which plaintiff contends he does not,

it is against Plaintiff alone and cannot prevent the payment of attorney fees to her counsel of record

per the written the contingency fee agreement. “[W]here the parties have contracted that the

attorney shall receive a specified amount of the recovery, such agreement will operate as an

equitable lien in favor of the attorney.” Mancino v. City of Lakewood, 36 Ohio App. 3d 219, 224,

523 N.E.2d 332, 337 (1987) (citations omitted). Such equitable liens are superior to that of other

creditors, such as Mr. Trump. Kisling, Nestico & Redick, L.L.C., 110 N.E.3d at 686.

       Accordingly, while the Court has directed the payment of the settlement amount in whole

to Clerk of the Court, the Court should direct the payment of attorney fees pursuant to the

contingency fee contract between the parties as neither interested party has any cognizable interest

which is superior to Plaintiff’s attorneys. Such payment should proceed without awaiting the




                                                  4
Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 5 of 6 PAGEID #: 328




adjudication of Mr. Avenatti’s withdrawn lien and Mr. Trump’s alleged award of attorney fees in

a California court.

       Upon, an Order in favor of payment of attorney fees, Plaintiff’s attorneys will present the

contingency contract including costs incurred during the course of litigation for an Order of the

Clerk directing payment to Plaintiff’s attorneys.

       Plaintiff requests that the Court direct the Court of Clerk to issue payment to Plaintiff’s

attorneys upon presentation of the written contingency fee contract and proof of costs in

accordance with the parties agreement.

                                              Respectfully Submitted,


                                              /s/ Chase A. Mallory____
                                              Chase A. Mallory (0084728)
                                              Chase@SabolMallory.com
                                              SABOL MALLORY, LLC
                                              743 South Front Street
                                              Columbus, Ohio 43206
                                              phone: (614) 300-5088
                                              fax: (614) 636-4545

                                              /s/ Daniel J. Sabol
                                              Daniel J. Sabol (0081403)
                                              Dan@SabolMallory.com
                                              SABOL MALLORY, LLC
                                              743 South Front Street
                                              Columbus, Ohio 43206
                                              phone: (614) 300-5088
                                              fax: (614) 636-4545

                                              /s/ Guy A. Fortney
                                              Clark O. Brewster - OBA #1114 (Admitted Pro Hac)
                                              Guy A. Fortney - OBA #17027 (Admitted Pro Hac)
                                              BREWSTER & DE ANGELIS
                                              2617 East 21st Street
                                              Tulsa, OK 74114
                                              (918) 742-2021 - Telephone
                                              (918) 742-2197 - Facsimile
                                              Attorneys for the Plaintiff



                                                    5
Case: 2:19-cv-00119-MHW-EPD Doc #: 54 Filed: 12/09/19 Page: 6 of 6 PAGEID #: 329




                               CERTIFICATE OF SERVICE

      I certify that December 9, 2019, a true and exact copy of the above and foregoing document
   was served to the following counsel via: � US first-class mail, with postage pre-paid, �
   Certified Mail, Return Receipt Requested, � facsimile, XX e-mail, � hand delivery:

      Larry H. James
      Christopher R. Green
      Crabbe, Brown & James LLP
      500 S. Front St., Suite 1200
      Columbus, Ohio 43215
      Direct Dial: 614-229-4563
      cgreen@cbjlawyers.com

      Westley M. Phillips
      Assistant City Attorney
      Columbus City Attorney's Office
      (614) 645-6959
      (614) 645-6949 (fax)
      wmphillips@columbus.gov
      77 North Front Street
      Columbus, Ohio 43215

      Tom Warren
      Pierce Bainbridge Beck Price & Hecht LLP
      30195 Chagrin Blvd., Suite 210N
      Pepper Pike, OH 44124
      (216) 302-7487


      DAN J. BINAU
      EMILY J. JACKSON
      Harris, McClellan, Binau & Cox P.L.L.
      37 West Broad Street, Suite 950
      Columbus, Ohio 43215
      Telephone: (614) 464-2572
      Facsimile: (614) 464-2245
      E-Mail: dbinau@hmbc.com
      ejackson@hmbc.com


                                           /s/ Guy A. Fortney




                                              6
